DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 20, and 28-30 are objected to because of the following informalities:  
Claim 4, line 2, it is suggested to replace “RMSI” with “remaining minimum system information (RMSI)”.
Claim 20, line 2, it is suggested to replace “RMSI” with “remaining minimum system information (RMSI)”.
Claim 29, line 2, it is suggested to replace “RMSI” with “remaining minimum system information (RMSI)”.
Claims 28-30, line 1, it is suggested to replace “computer-readable medium” with “non-transitory computer-readable medium”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 14-19, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freda et al (2013/0163543).

	Regarding claim 2, Freda discloses wherein one of the first frequency band or the second frequency band is a normal downlink (NDL) frequency band, and the other one of the first frequency band or the second frequency band is a supplemental downlink (SDL) frequency band (see Band x and Band y in figure 2C; a primary component carrier (PCC) and a supplementary component carrier (SuppCC) in paragraph 0006; and FIG. 2C illustrates an inter-band non-contiguous CA 220, where the multiple CCs, e.g., 222 and 224 belonging to different bands x and y may be aggregated in paragraph 0089). 
Regarding claims 3 and 19, Freda discloses wherein one of the first frequency band or the second frequency band is in a licensed spectrum, and the other one of the first frequency band or the second frequency band is in an unlicensed spectrum (see the licensed spectrum with one or 
Regarding claim 14, Freda discloses wherein the first system information signal indicates a first random access channel (RACH) resource in the second frequency band, and the second system information signal indicates a second RACH resource in the second frequency band (see RACH in paragraphs in paragraph 0156; FIG. 16 illustrates by example, explicit allocation of resources on the licensed band and the implicit resource allocation of SuppCC from licensed allocation in paragraph 0032; and The resource allocations may be simultaneously made (in the same subframe) to the primary and/or secondary and supplementary component carrier.  The allocations may be made in the licensed band (e.g., the resource allocation on the same subframe for primary and secondary or between secondary carriers) in paragraph 0164). 
Regarding claim 15, Freda discloses wherein the first and second RACH resources are partitioned in accordance with a time-domain partitioning scheme or a frequency-domain partitioning scheme (see RACH in paragraph 0156; schedule resources for a time interval in paragraphs 0173 and TDMA and FDMA in paragraphs 0043; and Band x and y in frequency in figure 2C). 
Regarding claim 18, Freda discloses wherein the first wireless communication device is a user equipment (UE) (see (WTRU 102 in figure 1A), and the second wireless communication device is a base station (BS) (see the base station 114 in figure 1A), and wherein the transceiver is further configured to: monitor, by the first wireless communication device, the first frequency band for the first system information signal;  and search, based on the transmission . 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Freda in view of Kim et al (2021/0045144).
Regarding claim 4, Freda discloses broadcasting signal (see broadcast in paragraph 0043) but doesn't specifically disclose RMSI. However, the use of RMSI is well known in the art. Kim discloses this feature (see RMSI in paragraphs 0017, 0604). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Regarding claims 5 and 20, Kim further discloses wherein the system information signal includes a first synchronization signal block (SSB), and the RMSI indicates the transmission configuration for the first SSB (see the UE may obtain RMSI from an SS set linked to SSB index in paragraph 0527). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Freda in view of Berggren et al (2021/0099332).
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Freda in view of Kim et al (2021/0007068).
Regarding claim 10, Freda doesn't specifically disclose the second system information signal includes a set of SSBs, and the transmission configuration includes beam-specific information for the set of SSBs, and wherein the beam-specific information includes a mapping of a beam to a SSB index for each SSB of the set of SSBs. However, the use of SSB and a mapping of a beam to a SSB index for each SSB of the set of SSBs are well known in the art. Kim (2021/0007068) discloses these feature (see SSBs in paragraph 0521; the same SSB or the same SSB index may be interpreted as the same beam or the same beam index or as SSBs in a QCL relationship) may be transmitted in paragraph 0546; and the UE may map each bit of the 4-bit bitmap information to a beam index (SSB index, PBCH DMRS sequence index, or an index .

Allowable Subject Matter
Claims 6-8, 11-13, 21-27, and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472